Citation Nr: 1616428	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-47 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition. 

2.  Entitlement to service connection for a bilateral ankle condition. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for bilateral small toe calluses.

7.  Entitlement to service connection for a low back condition.

8.  Entitlement to service connection for costrochondritis.

9.  Entitlement to service connection for dry eyes.

10. Entitlement to service connection for a left shoulder condition.

11.  Entitlement to service connection for diabetes mellitus.

12.  Entitlement an initial rating in excess of 10 percent for right knee strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, March 2010, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board acknowledges that in July 2015, the Veteran filed a notice of disagreement (NOD) with a June 2015 rating decision assigning an initial 10 percent evaluation for right knee strain.  Typically, when there has been an RO adjudication of a claim and an NOD has been filed, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue that document is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this instance, the RO has fully acknowledged the Veteran's NOD and is currently in the process of adjudicating the appeal, rendering this situation distinguishable from Manlincon, where an NOD had not been recognized.  Indeed, action by the Board at this time may serve to actually delay the development the RO is already undertaking.  In short, as the RO is properly addressing the NOD, no action is warranted by the Board.  The issue of entitlement to an initial evaluation in excess of 10 percent for right knee strain will be the subject of a later Board decision, if ultimately necessary.

The issues of entitlement to service connection for scars of the forehead and bilateral thighs were raised by the Veteran's representative in her March 2016 Informal Hearing Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary prior to adjudication of the issues on appeal.

A.  Treatment Records

Regarding all of the issues currently on appeal, the Veteran has described receiving treatment at Fort Belvoir medical facilities since separation from service and has submitted limited excerpts documenting some of that treatment.  In March 2016, in connection with a claim not currently before the Board, the RO submitted requests to two Fort Belvoir medical facilities for treatment records dating from July 2002 to the present.  Additional evidence from this facility was received in April 2016.  As the Veteran has not waived initial AOJ consideration of this evidence, it must be considered in the first instance on remand.  The Veteran should also be afforded another opportunity to identify any other medical providers who have treated him for his claimed conditions since service.

B.  VA Examinations

Additionally, initial VA examinations are warranted for some of the issues on appeal based on the evidence already of record.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claims for service connection for left and right shoulder conditions, the Veteran's service treatment records (STRs) document a complaint of a three-month history of left shoulder pain in March 2002, but no complaint of right shoulder pain.  In his March 2010 NOD, the Veteran stated that he had shoulder conditions throughout service.  A May 2010 post-service treatment record documents an assessment of right shoulder impingement, but not a left shoulder condition.  In June 2011, the RO requested a VA examination for the Veteran's left shoulder, but it appears that the examination was never scheduled.

Regarding the claims for service connection for bilateral pes planus and small toe calluses, the Veteran's STRs reflect that mild, asymptomatic pes planus was noted on his July 1981 enlistment examination.  During a January 1991 periodic physical, the Veteran's pes planus was still characterized as asymptomatic, but he was also noted to have corns.  On his December 2001 retirement medical history report, the Veteran reported "foot trouble," which the examining clinician described as a "couple of corn [sic] on little toes."  The accompanying medical examination report noted mild bilateral pes planus and corns, but did not state whether the Veteran's pes planus was still asymptomatic.  In a June 2010 statement, the Veteran's wife reported that the Veteran was unable to stay on his feet for long and was required to wear only soft-bottomed shoes and, in his August 2011 VA Form 9, the Veteran stated that his feet were swelling to the extent that they interfered with his ability to work.

Regarding the claim for service connection for dry eyes, the Veteran's STRs document his treatment, in May 1998, for a complaint of occasional tearing.  The clinician noted that the Veteran had 20/20 vision in both eyes, but that his right eye was dry, possibly secondary to incomplete closure of that eyelid when he blinked.  The Veteran was prescribed artificial tears bilaterally, as needed.  He asserts that his problems with dry eye have continued since service, and that he is now required to wear glasses for impaired vision.

Finally, regarding the claim for service connection for sleep apnea, the Veteran has asserted that he incurred that condition as a result of in-service exposure to asbestos within the White House garage, where his service personnel records confirm he served for part of his military career.  In support of that assertion, the Veteran has submitted a December 2005 letter from the U.S. General Services Administration (GSA) discussing the presence of asbestos containing material (ACM) within the White House garage.  The record reflects that the Veteran was diagnosed with moderate sleep apnea in 2008.  In 2010, his wife reported that he had been snoring and having apneic episodes for ten years.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for the conditions on appeal.  After receiving this information and any necessary releases, contact the named providers and obtain copies of any related medical records that are not already in the claims folder.  Updated records from Fort Belvoir should be requested.  If any of the records requested are unavailable, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2.  Then, schedule the Veteran for a VA shoulder examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should complete all indicated diagnostic tests and studies, and should clearly list all current disabilities of either shoulder diagnosed on examination.

As to any disability diagnosed for either shoulder, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the shoulder disability is related to service, to include the Veteran's March 2002 report of a three-month history of left shoulder pain.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

3.  Schedule the Veteran for a VA feet examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should complete all indicated diagnostic tests and studies, and should clearly list all current disabilities of either foot diagnosed on examination.  Following review of the claims file and physical examination of the Veteran, the examiner should respond to the following:  

(a)	For any diagnosed foot disability other than pes planus, is it at least as likely as not (50 percent probability or greater) that the condition arose in service or is otherwise related to service?  Please explain why or why not.

(b)	Did the Veteran's pre-existing bilateral pes planus undergo a permanent worsening of the underlying disorder during service (as opposed to an exacerbation of symptoms)?  Please explain why or why not, specifically addressing the notation of mild, asymptomatic pes planus on the Veteran's July 1981 entrance examination report and the notation of mild pes planus and corns, without a reference to whether the condition was still asymptomatic, on his December 2001 retirement examination report.

(c)	If the pre-existing pes planus was permanently worsened during service, was that permanent worsening clearly the result of the natural progress of the pes planus (versus being the result of activities in service)?  Please explain why or why not.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  Schedule the Veteran for a VA eye examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should complete all indicated diagnostic tests and studies, and should clearly list all current eye disabilities diagnosed on examination.

As to any eye disability diagnosed, if the condition is a refractive error of the eye, the examiner should so state.  The examiner should then state whether each identified disability (other than refractive error) is at least as likely as not (50 percent probability or greater) related to service, to include the Veteran's May 1998 complaint of occasional tearing, diagnosed as dry eye.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

5.  Schedule the Veteran for a VA sleep apnea examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea arose in service or is otherwise related to service, to include his alleged exposure to asbestos materials located in the White House garage and described in a December 2005 letter from GSA.  In rendering the opinion, the examiner should discuss the significance of the 2010 description, provided by the Veteran's wife, of the Veteran's ten-year history of snoring and apneic episodes.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the issues on appeal, including consideration of the newly-received evidence from Fort Belvoir.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



